Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 11/24/2020. 
Claims 1-20 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,878,036. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows: For example, the current application and the copending applications both are claiming “storing, by a database system, first data represented in a first character set associated with a first collation attribute value, the first data stored in a first column of a database table; receiving, from a client application, a database query, the client application associated with a client collation attribute value, the client collation attribute value different than the first collation attribute value; comparing, by the database system, the first collation attribute value associated with the first column of the database table with the client collation attribute value; responsive to determining that the first collation attribute value is different from the client collation attribute value, including, by the database system, in an execution plan, a transliterate operator configured to convert the first data represented in the first character set to a client character set associated with the client collation attribute value; and providing, to the client application, a result of execution of the database query by executing the execution plan, wherein the result provided to the client application is represented in the client character set”.  Therefore, they are common features and should not be patentable from one to another.


Instant application 17/103,885
15/873/843
Patent No. 10,878,036
Claim 1
A computer-implemented method, comprising: storing, by a database system, first data represented in a first character set associated with a first collation attribute value, the first data stored in a first column of a database table; receiving, from a client application, a database query, the client application associated with a client collation attribute value, the client collation attribute value different than the first collation attribute value; comparing, by the database system, the first collation attribute value associated with the first column of the database table with the client collation attribute value; responsive to determining that the first collation attribute value is different from the client collation attribute value, including, by the database system, in an execution plan, a transliterate 

A computer-implemented method, comprising: receiving a database query from a client application, the client application associated with a client collation attribute value; identifying a set of columns from a database table, each of the set of columns storing data requested by the database query and associated with metadata comprising a collation attribute; for each of the set of columns: comparing a collation attribute value associated with the column to the client collation attribute value associated with the client application, comprising: comparing a first-column collation attribute value associated with a first column of the set of columns to the client collation attribute, and comparing a second-column collation attribute value associated with a second column of the set of columns to the 

A database system, comprising: 
a computer processor; and a non-transitory computer-readable storage medium storing instructions, the instructions when executed by the computer processor cause the computer processor to: store, by the database system, first data represented in a first character set associated with a first collation attribute value, the first data stored in a first column of a database table; receive, from a client application, a database query, the client application associated with a client collation attribute value, the client collation attribute value different than the first collation attribute value; compare, by the database system, the first collation attribute value associated with the first column of the database table with the client collation attribute value; responsive to determining that the first collation attribute 

A database system comprising: 
a computer processor; and a non-transitory computer-readable storage medium storing instructions configured to cause the computer processor to perform: receiving a database query from a client application, the client application associated with a client collation attribute value; identifying a set of columns from a database table, each of the set of columns storing data requested by the database query and associated with metadata comprising a collation attribute; for each of the set of columns: comparing a collation attribute value associated with the column to the client collation attribute value associated with the client application, comprising: comparing a first-column collation attribute value associated with a first column of the set of columns to the client collation attribute, and comparing a 


A non-transitory computer-readable storage medium storing instructions, the instructions when executed by a processor cause the processor to: store, by the database system, first data represented in a first character set associated with a first collation attribute value, the first data stored in a first column of a database table; receive, from a client application, a database query, the client application associated with a client collation attribute value, the client collation attribute value different than the first collation attribute value; compare, by the database system, the first collation attribute value associated with the first column of the database table with the 

 A non-transitory computer readable storage medium storing instructions thereon, the instructions comprise instructions for: receiving a database query from a client application, the client application associated with a client collation attribute value; identifying a set of columns from a database table, each of the set of columns storing data requested by the database query and associated with metadata comprising a collation attribute; for each of the set of columns: comparing a collation attribute value associated with the column to the client collation attribute value associated with the client application, comprising: comparing a first-column collation attribute value associated .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finger (US Patent No. 5,812,964) from IDS, hereinafter “Finger” in view of Kobayashi et al. (US Pub. No. 2003/0217071 A1) from IDS, hereinafter “Kobayashi”.
Regarding claim 1, Finger teaches a computer-implemented method, comprising: 
storing, by a database system (Finger, See Figure 1 element 90 processor), first data represented in a first character set associated with a first collation attribute value, the first data stored in a first column of a database table (Finger, See column 13 lines 55-58, database with locals per column); 
receiving, from a client application, a database query, the client application associated with a client collation attribute value, the client collation attribute value different than the first collation attribute value (Finger, See column3 lines 62-64, database request, See column 5 lines 39-41, LCString); 
comparing, by the database system, the first collation attribute value associated with the first column of the database table with the client collation attribute value (Finger, See  and does not explicitly disclose responsive to determining that the first collation attribute value is different from the client collation attribute value, including, by the database system, in an execution plan, a transliterate operator configured to convert the first data represented in the first character set to a client character set associated with the client collation attribute value; and providing, to the client application, a result of execution of the database query by executing the execution plan, wherein the result provided to the client application is represented in the client character set. 
However, Kobayashi teaches: 
 responsive to determining that the first collation attribute value is different from the client collation attribute value, including, by the database system, in an execution plan, a transliterate operator configured to convert the first data represented in the first character set to a client character set associated with the client collation attribute value (Kobayashi, See [0196], SET TARGET_LANG English, Greek . . . 118 [0197], SET QUERY_LANG_TRANSLATION YES . . . 119); and 
providing, to the client application, a result of execution of the database query by executing the execution plan (Kobayashi, See [0199], In response to the search request from the user, AP 102 requests the data access management unit 103 to execute data processing), wherein the result provided to the client application is represented in the client character set (Kobayashi, See [0214], The data processing servers 104-1 and 104-2 return the search process results to the data access management unit 103). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Finger and Kobayashi because Kobayashi provides a Kobayashi, See ABSTRACT) can be utilized by Finger to construct and perform query execution for the necessary conversion.

Regarding claim 2, Finger in view of Kobayashi further teaches the computer-implemented method of claim 1, wherein executing the execution plan including the transliterate operation comprises: converting the first data represented in the first character set to a second data represented in the client character set; replacing the first data represented in the first character set stored in the first column of the database table with the second data represented in the client character set; and updating a metadata associated with the first column of the database table to the client collation attribute value (Finger, See column 4 lines 4-48 and Figures 2-3). 
Regarding claim 3, Finger in view of Kobayashi further teaches the computer-implemented method of claim 2, wherein executing the execution plan including the transliterate operation further comprises: locking the database table during conversion of the first data represented in the first character set (Finger, See column 4 lines 4-48 and Figures 2-3). 
Regarding claim 4, Finger in view of Kobayashi further teaches the computer-implemented method of claim 1, wherein the transliterate operator is included in the execution plan responsive to determining that the first column of the database table is associated with the received database query (Finger, See column 4 lines 49-58). 
Regarding claim 5, Finger in view of Kobayashi further teaches the computer-implemented method of claim 4, further comprising: receiving, from the client application, a second query, the second query associated with the first column of the database table; comparing, by the database system, an updated collation attribute value associated with the first column of the database table with the client collation attribute value; and responsive to determining that the updated collation attribute value associated with the first column of the database table is the same as the client collation attribute value, generating, by the database system, a second execution plan without the transliterate operation for the first column of the database table (Finger, See column 4 lines 59-66). 	Regarding claim 6, Finger in view of Kobayashi further teaches the computer-implemented method of claim 1, wherein the first character set encodes the first data using a first encoding scheme, the first encoding scheme mapping each character supported by the first character set to a digital representation (Finger, See column 4 lines 49-58). 

Regarding claim 8, Finger teaches a database system, comprising: 
a computer processor (Finger, See Figure 1 element 90 processor); and 
a non-transitory computer-readable storage medium storing instructions, the instructions when executed by the computer processor cause the computer processor (Finger, See Figure 1 element 170 memory, element 118 converter) to: 
	store, by the database system (Finger, See Figure 1 element 90 processor), first data represented in a first character set associated with a first collation attribute value, the first data stored in a first column of a database table (Finger, See column 13 lines 55-58, database with locals per column); 
	receive, from a client application, a database query, the client application associated with a client collation attribute value, the client collation attribute value different than the first collation attribute value (Finger, See column3 lines 62-64, database request, See column 5 lines 39-41, LCString); 
	compare, by the database system, the first collation attribute value associated with the first column of the database table with the client collation attribute value (Finger, See Figure 3 element 212, convert database string) and does not explicitly disclose responsive to determining that the first collation attribute value is different from the client collation attribute value, include, by the database system, in an execution plan, a transliterate operator configured to convert the first data represented in the first character set to a client character set associated with the client collation attribute value; and provide, to the client application, a result of execution of the database query by executing the execution plan, wherein the result provided to the client application is represented in the client character set.
	However, Kobayashi teaches:
	responsive to determining that the first collation attribute value is different from the client collation attribute value, include, by the database system, in an execution plan, a transliterate operator configured to convert the first data represented in the first character set to a client character set associated with the client collation attribute value (Kobayashi, See [0196], SET TARGET_LANG English, Greek . . . 118 [0197], SET QUERY_LANG_TRANSLATION YES . . . 119); and 
	provide, to the client application, a result of execution of the database query by executing the execution plan (Kobayashi, See [0199], In response to the search request from the user, AP 102 requests the data access management unit 103 to execute data processing), wherein the result provided to the client application is represented in the client character set (Kobayashi, See [0214], The data processing servers 104-1 and 104-2 return the search process results to the data access management unit 103). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Finger and Kobayashi because Kobayashi provides a database access management unit manages accesses to databases managed by a plurality of data processing servers each provided for each data kind. A request analysis unit analyzes a request from an application containing a process request for each data kind. A process server selection unit selects the data processing server for executing a data process in accordance with the data kind. A data process request unit requests the data processing server to execute the data process. A process result edition unit edits the process result by the data processing server (Kobayashi, See ABSTRACT) can be utilized by Finger to construct and perform query execution for the necessary conversion.

Regarding claims 9-13, the instant claims are system claims which correspond to the method claims 2-6 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 15, Finger teaches a non-transitory computer-readable storage medium storing instructions, the instructions when executed by a processor cause the processor (Finger, See Figure 1 element 170 memory, element 118 converter) to: 
store, by the database system (Finger, See Figure 1 element 90 processor), first data represented in a first character set associated with a first collation attribute value, the first data stored in a first column of a database table (Finger, See column 13 lines 55-58, database with locals per column); 
receive, from a client application, a database query, the client application associated with a client collation attribute value, the client collation attribute value different than the first collation attribute value (Finger, See column3 lines 62-64, database request, See column 5 lines 39-41, LCString); 
compare, by the database system, the first collation attribute value associated with the first column of the database table with the client collation attribute value (Finger, See Figure 3 element 212, convert database string) and does not explicitly disclose responsive to determining that the first collation attribute value is different from the client collation attribute value, include, by the database system, in an execution plan, a transliterate operator configured to convert the first data represented in the first character set to a client character set associated with the client collation attribute value; and provide, to the client application, a result of execution of the database query by executing the execution plan, wherein the result provided to the client application is represented in the client character set.
However, Kobayashi teaches: 
responsive to determining that the first collation attribute value is different from the client collation attribute value, include, by the database system, in an execution plan, a transliterate operator configured to convert the first data represented in the first character set to a client character set associated with the client collation attribute value (Kobayashi, ; and 
provide, to the client application, a result of execution of the database query by executing the execution plan (Kobayashi, See [0199], In response to the search request from the user, AP 102 requests the data access management unit 103 to execute data processing), wherein the result provided to the client application is represented in the client character set (Kobayashi, See [0214], The data processing servers 104-1 and 104-2 return the search process results to the data access management unit 103). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Finger and Kobayashi because Kobayashi provides a database access management unit manages accesses to databases managed by a plurality of data processing servers each provided for each data kind. A request analysis unit analyzes a request from an application containing a process request for each data kind. A process server selection unit selects the data processing server for executing a data process in accordance with the data kind. A data process request unit requests the data processing server to execute the data process. A process result edition unit edits the process result by the data processing server (Kobayashi, See ABSTRACT) can be utilized by Finger to construct and perform query execution for the necessary conversion.

Regarding claims 16-20, the instant claims are program claims which correspond to the method claims 2-6 above, therefore they are rejected for the same reason as set forth above.

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Finger in view of Kobayashi as applied to claims 1, 8 and 15 above, and further in view of Sheard et al.  (US Patent No. 6,453,356 A1) from IDS, hereinafter “Sheard”.
Regarding claim 7, Finger in view of Kobayashi does not explicitly disclose the computer-implemented method of claim 1, wherein the first character set is a national character set (NCS) and the second character set is a UTF-8 character set. 
However, Sheard teaches the computer-implemented method of claim 1, wherein the first character set is a national character set (NCS) and the second character set is a UTF-8 character set (Sheard, See Column 51 Lines 41-49). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Finger and Kobayashi and Sheard because Sheard provides a system and method for exchanging data between two or more applications includes a data exchange engine and a number of adapters associated with a corresponding number
of applications. Each of the adapters is customized to interface with a corresponding application and transforms data being transferred between the application and the data exchange engine. Data produced by a particular application is converted from a technology dependent form to a technology independent form by the corresponding adapter. In one embodiment, the format associated with a data stream is disassociated from the informational content of the data
stream by the adapter. The informational content of the data stream is then transformed by the adapter into a common or generic format. The data exchange engine receives data in a technology independent form from each of its associated adapters and coordinates the routing of informational content to particular adapters associated with applications that have requested specific informational content. The adapters receiving the informational content from the data 
employed to construct a reliable asynchronous or pseudo synchronous interface between disparate applications and systems. The data exchange engine may apply business rules
or logic when processing a request for particular informational content. User-specified routing logic may be applied by the data exchange engine to dispatch selected informational content to one or more destination applications. (Sheard, See ABSTRACT) can be utilized by Finger and Kobayashi to utilize database functions during the conversion.

Regarding claim 14, the instant claim is system claim which corresponds to the method claim 7 above, therefore it is rejected for the same reason as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168